ICJ_052_NorthSeaContinentalShelf_DEU_NLD_1968-04-26_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NORTH SEA CONTINENTAL SHELF CASES

(DENMARK/FEDERAL REPUBLIC OF GERMANY;
FEDERAL REPUBLIC OF GERMANY/NETHERLANDS)

ORDER OF 26 APRIL 1968

1968

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU PLATEAU CONTINENTAL
DE LA MER DU NORD

(DANEMARK/RÉPUBLIQUE FÉDÉRALE D'ALLEMAGNE;
PAYS-BAS/RÉPUBLIQUE FÉDÉRALE D'ALLEMAGNE)

ORDONNANCE DU 26 AVRIL 1968
Official citation:

North Sea Continental Shelf (Denmark/Federal Republic of Germany;
Federal Republic of Germany/Netherlands) Order of 26 April 1968, I.C.J
Reports 1968, p. 9.

Mode officiel de citation:
Plateau continental de la mer du Nord (Danemark République fédérale
d'Allemagne; Pays-Bas République fédérale d’ Allemagne), ordonnance du
26 avril 1968, C.I.J. Recueil 1968, p. 9.

 

No de vente: DZ À

 

 
- COUR INTERNATIONALE DE JUSTICE

ANNÉE 1968
1968

26 avril

. : Rôle généra.
26 avril 1968 nos 51 & 52

AFFAIRES DU PLATEAU CONTINENTAL
DE LA MER DU NORD

(DANEMARK/REPUBLIQUE FEDERALS D'ALLEMAGNE;
PAYS-BAS/REPUBLIQUE FEDERALE D’ALLEMAGNE)

Application de l’article 31, paragraphe 5, du Statut — Constatation
de la cause commune entre deux Parties — Jonction de deux affaires

ORDONNANCE

Présents: M. BUSTAMANTE Y RIVERO, Président; M. Koretsky, Vice-
Président; sir ‘Gerald FirzMaurick, MM. TANAKA, JESSUP,
MORELLI, sir MUHAMMAD ZAFRULLA KHAN, MM. PADILLA
NERVO, FORSTER, GROS, AMMOUN, BENGZON, PETREN, LACHS,
ONYEAMA, Juges; M. AQUARONE, Greffier.

La Cour internationale de Justice,
ainsi composée,

apiés délibéré en chambre du conseil,
vu l’article 48 du Statut de la Cour,

vu l’article 31, paragraphe 5, du Statut de la Cour et l’article 3, para-
graphe 2, du Réglement de la Cour,

vu les ordonnances du 8 mars 1967 et les ordonnances du 1* mars 1968,

4
PLATEAU CONTINENTAL DE LA MER DU NORD (ORDONNANCE 26 IV 68) 10

rend l'ordonnance suivante:

Vu les compromis entre les Gouvernements du Danemark et de la
République fédérale d’Allemagne, d’une part, et entre les Gouvernements
des Pays-Bas et de la République fédérale d'Allemagne, d’autre part,
signés tous deux à Bonn le 2 février 1967 et déposés au Greffe le 20 février
1967;

Vu le protocole signé le méme jour au nom des trois gouvernements,
ot figurent les deux paragraphes suivants:

«2. Une fois faite la notification prévue au paragraphe précédent
les Parties demanderont a la Cour de joindre les deux instances.

3. Les trois gouvernements conviennent qu’aux fins de la désigna-
tion d’un juge ad hoc, les Gouvernements du Royaume du Danemark
et du Royaume des Pays-Bas seront considérés comme faisant cause
commune au sens de l’article 31, paragraphe 5, du Statut de la
Cour.»

Vu les lettres des 9 et 12 février 1968 par lesquelles les agents des
Gouvernements des Pays-Bas et du Danemark ont respectivement fait
connaître au Greffe le nom de la personne choisie par les deux gouver-
nements pour siéger en qualité de juge ad hoc dans les affaires relatives
aux désaccords qui existent entre ces gouvernements et le Gouvernement
de la République fédérale d'Allemagne et sont décrits dans les compromis
du 2 février 1967, et notant cependant que la désignation d’un juge ad hoc
a été faite avant que la Cour ait pris les mesures prescrites à l’article 3,
paragraphe 2, du Règlement;

Considérant que les trois gouvernements parties au Protocole du
2 février 1967 sont convenus qu’aux fins de la désignation d’un juge ad hoc
les Gouvernements du Danemark et des Pays-Bas seront considérés
comme faisant cause commune au sens de l’article 31, paragraphe 5, du
Statut de la Cour;

Considérant que les contre-mémoires déposés par les Gouvernements
du Danemark et des Pays-Bas confirment que les deux gouvernements
considèrent qu'ils font cause commune puisqu'ils ont énoncé leurs con-
clusions en des termes presque identiques;

Considérant en conséquence que les Gouvernements du Danemark et
des Pays-Bas ne comptent, en ce qui concerne la désignation d’un juge
ad hoc, que pour une seule Partie;

La Cour

Constate que les Gouvernements du Danemark et des Pays-Bas font
cause commune;

Joint les instances dans les affaires opposant le Danemark et la Répu-
blique fédérale d'Allemagne, et les Pays-Bas et la République fédérale
d'Allemagne;

5
PLATEAU CONTINENTAL DE LA MER DU NORD (ORDONNANCE 26 IV 68) 11

Modifiant les prescriptions des deux ordonnances du 1¢* mars 1968
relatives au dépôt des dupliques, fixe au 30 août 1968 le délai dans lequel
les Gouvernements du Danemark et des Pays-Bas doivent déposer une
duplique commune.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt-six avril mil neuf cent soixante-huit, en quatre
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement du Royaume du
Danemark, au Gouvernement du Royaume des Pays-Bas et au Gouverne-
ment de la République fédérale d'Allemagne.

Le Président,
(Signé) J. L. BUSTAMANTE R.

Le Greffier,
(Signé) S. AQUARONE.
